DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites ‘a brace disposed between the bracket and the backup plate and extending radially downwardly connected to the inner support ring.’ However, it is uncertain how the brace can extend radially downwardly, since the term ‘extending radially’ without another frame of reference can only be described as being in an inward or outward direction. Examiner will interpret ‘downwardly’ as inwardly. Claims 2-9 are rejected for being dependent on claim 1.
the support based on a load condition during the operation.’ There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret ‘the support’ as ‘the end winding coil support assemblies’.
In claim 3, Applicant recites ‘wherein the elastic layer is selected comprising a compression characteristic for controlling flexibility and stiffness of the support based on a load condition during the operation.’ There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret ‘the support’ as ‘the end winding coil support assemblies’.
In claim 10, Applicant recites ‘a brace disposed between the bracket and the backup plate and extending radially downwardly connected to the inner support ring.’ However, it is uncertain how the brace can extend radially downwardly, since the term ‘extending radially’ without another frame of reference can only be described as being in an inward or outward direction. Examiner will interpret ‘downwardly’ as inwardly. Claims 11-18 are rejected for being dependent on claim 10. 
In claim 11, Applicant recites ‘wherein a clamping force of the stud is adjustable for controlling flexibility and stiffness of the support based on a load condition during the operation.’ There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret ‘the support’ as ‘the end winding coil support assemblies’.
In claim 12, Applicant recites ‘wherein the elastic layer is selected comprising a compression characteristic for controlling flexibility and stiffness of the support based on a load condition during the operation.’ There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret ‘the support’ as ‘the end winding coil support assemblies’.
In claim 19, Applicant recites ‘a brace between the bracket and the backup plate and extending radially downwardly connected to the inner support ring.’ However, it is uncertain how the brace can extend radially downwardly, since the term ‘extending radially’ without another frame of reference can 
In claim 20, Applicant recites ‘adjusting a clamping force of the stud for controlling flexibility and stiffness of the support based on a load condition during the operation.’ There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret ‘the support’ as ‘the end winding coil support assemblies’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 4525642; IDS) in view of Kuraishi et al (US 2015/00295472; IDS).
In claim 1, Humphries teaches (Fig. 1-2) a generator stator (10) comprising: a stator core (12); a core flange plate (Comp_FP; annotated in Fig. 1 below) mounted at an axial end of the stator core (12); a plurality of end winding coils (14) extending axially outwardly from the core flange plate (Comp_FP); an inner support ring (20) axially located inboard and circumferentially enclosing the end winding coils (14) for supporting the end winding coils (14); and a plurality of end winding coil support assemblies (22) circumferentially disposed along an outer peripheral surface of the core flange plate (Comp_FP) and extending axially outwardly from the core flange plate (Comp_FP) and connected to the inner support ring (20), wherein each end winding coil support assembly (22) comprises: a bracket (32) rigidly secured to the core flange plate (Comp_FP), a backup plate (22b), a brace (33) disposed between the bracket (32) and the backup plate (22b) and extending radially inwardly connected to the inner support ring (20), an elastic layer (38) disposed around the brace (33) at an interface between the bracket (32) and the backup plate (22b), wherein at least one stud (36) extends through the bracket (32), the brace (33), the elastic layer (38) and the backup plate (22b) for clamping said components together, wherein the brace (33) comprises an aperture (Comp_A; annotated in Fig. 1 below) that is larger than a diameter of the stud (36) extending therethrough, and wherein the compression of the elastic layer (38) enables the 

    PNG
    media_image1.png
    745
    521
    media_image1.png
    Greyscale

Humphries does not teach wherein a sleeve is disposed in the aperture and encloses the stud, wherein the sleeve sets up a gap at interfaces between the brace and the bracket and between the brace and the backup plate that defines a compression of the elastic layer for accommodating vibration and damping during operation of the generator stator.

Therefore in view of Kuraishi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the generator stator of Humphries to have a sleeve disposed in the aperture and encloses the stud, wherein the sleeve sets up a gap at interfaces between the brace and the bracket and between the brace and the backup plate that defines a compression of the elastic layer for accommodating vibration and damping during operation of the generator stator, in order to prevent damage between components due to vibration suppression (Kuraishi; [0044]).
In claim 2, Humphries as modified teaches the stator of claim 1; furthermore Humphries teaches wherein a clamping force of the stud (36) is adjustable (via elastic member 38) for controlling flexibility and stiffness of the end winding coil support assemblies (22) based on a load condition during the operation (Col. 3, ln. 11-39).
In claim 3, Humphries as modified teaches the stator of claim 1; furthermore Humphries teaches wherein the elastic layer (38) is selected comprising a compression characteristic for controlling flexibility and stiffness of the end winding coil support assemblies (22) based on a load condition during the operation (Col. 3, ln. 11-39).
In claim 4, Humphries as modified teaches the stator of claim 1; furthermore Humphries teaches wherein the aperture (Comp_A) comprises two semi circles (partial circumferential sections of Comp_A) axially orientated opposite to each other and connected by an axial section (radial portion of Comp_A that extends axially).

In claim 6, Humphries as modified teaches the stator of claim 1; furthermore Humphries teaches wherein the bracket (32) comprises a first bracket plate (22a) and a second bracket plate (32a), wherein the first bracket plate (22a) is rigidly secured to the core flange plate by fasteners (28), and wherein the second bracket plate (32a) is attached to the first bracket plate (22a) perpendicularly and extended axially outwardly.
In claim 7, Humphries as modified teaches the stator of claim 6; furthermore Humphries teaches a gap (Fig. 1) between an axial inboard end of the brace (20) and the first bracket plate (22a) for tolerance of an axial movement of the brace (20).
In claim 8, Humphries as modified teaches the stator of claim 6; furthermore Humphries teaches wherein the second bracket plate (32a) comprises a L-shape (shown in Fig. 2) having a radial plate and a tangential plate.
In claim 9, Humphries as modified teaches the stator of claim 8; furthermore Humphries teaches wherein the backup plate (22b) is arranged in parallel to the radial plate (shown in Fig. 2) of the L-shaped second bracket plate (32a).
In claim 10, Humphries teaches an assembly (Fig. 1-2) for supporting end winding coils (14) of a generator stator (10), wherein the generator stator (10) comprises a stator core (12); a core flange plate (Comp_FP; annotated in Fig. 1 above) mounted at an axial end of the stator core (12) and an inner support ring (20) circumferentially enclosing the end winding coils (14) extending axially outwardly from the core flange plate (Comp_FP), the assembly (22) comprising: a bracket (32) rigidly secured to the core flange plate (Comp_FP), a backup plate (22b), a brace (33) disposed between the bracket (32) and the backup plate (22b) and extending radially inwardly connected to the inner support ring (20), an elastic 
Humphries does not teach wherein a sleeve is disposed in the aperture and encloses the stud, wherein the sleeve sets up a gap at interfaces between the brace and the bracket and between the brace and the backup plate that defines a compression of the elastic layer for accommodating vibration and damping during operation of the generator stator.
However, Kuraishi teaches (Fig. 3-6) a motor (10) having a sleeve (71) disposed in an aperture and enclosing a stud (70), wherein the sleeve (71) sets up a gap at interfaces between a plate (40) and a bracket (72) and between the plate (40) and a backup plate (50) that defines a compression of the elastic layer for accommodating vibration and damping during operation of a servomotor (10; [0044])
Therefore in view of Kuraishi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the assembly of Humphries to have a sleeve disposed in the aperture and encloses the stud, wherein the sleeve sets up a gap at interfaces between the brace and the bracket and between the brace and the backup plate that defines a compression of the elastic layer for accommodating vibration and damping during operation of the generator stator, in order to prevent damage between components due to vibration suppression (Kuraishi; [0044]).
In claim 11, Humphries as modified teaches the assembly of claim 10; furthermore Humphries teaches wherein a clamping force of the stud (36) is adjustable (via elastic member 38) for controlling 
In claim 12, Humphries as modified teaches the assembly of claim 10; furthermore Humphries teaches wherein the elastic layer (38) is selected comprising a compression characteristic for controlling flexibility and stiffness of the end winding coil support assemblies (22) based on a load condition during the operation (Col. 3, ln. 11-39).
In claim 13, Humphries as modified teaches the assembly of claim 10; furthermore Humphries teaches wherein the aperture (Comp_A) comprises two semi circles (partial circumferential sections of Comp_A) axially orientated opposite to each other and connected by an axial section (radial portion of Comp_A that extends axially).
In claim 14, Humphries as modified teaches the assembly of claim 13; furthermore Humphries teaches wherein radius of the semi circles (partial circumferential sections of Comp_A) is larger than radius of the sleeve (71; Kuraishi; since the sleeves are disposed within the radius of the aperture).
In claim 15, Humphries as modified teaches the assembly of claim 10; furthermore Humphries teaches wherein the bracket (32) comprises a first bracket plate (22a) and a second bracket plate (32a), wherein the first bracket plate (22a) is rigidly secured to the core flange plate by fasteners (28), and wherein the second bracket plate (32a) is attached to the first bracket plate (22a) perpendicularly and extended axially outwardly.
In claim 16, Humphries as modified teaches the assembly of claim 15; furthermore Humphries teaches a gap (Fig. 1) between an axial inboard end of the brace (20) and the first bracket plate (22a) for tolerance of an axial movement of the brace (20).
In claim 17, Humphries as modified teaches the assembly of claim 15; furthermore Humphries teaches wherein the second bracket plate (32a) comprises a L-shape (shown in Fig. 2) having a radial plate and a tangential plate.

In claim 19, Humphries teaches a method for supporting end winding coils (14) of a generator stator (10), wherein the generator stator (10) comprises a stator core (12), a core flange plate (Comp_FP; annotated in Fig. 1 above) mounted at an axial end of the stator core (12); a plurality of end winding coils (14) extending axially outwardly from the core flange plate (Comp_FP), the method comprising: rigidly securing a bracket (32) to the core flange plate (Comp_FP); disposing a brace (33) between the bracket (32) and a backup plate (22b) and extending radially downwardly connected to the inner support ring (20); disposing an elastic layer (38) around the brace (33) at an interface between the bracket (32) and the backup plate (22b); and clamping the backup plate (22b), the brace (33), the elastic layer (38) and the bracket (32) together by at least one stud (36) extending therethrough, wherein the brace (33) comprises an aperture (Comp_A; annotated in Fig. 1 above) that is larger than a diameter of the stud (36) extending therethrough, and wherein the compression of the elastic layer (38) enables the brace (33) to be movable relative to the bracket (32) rigidly secured to the core flange plate (Comp_FP) for flexibly supporting the end winding coils (14).
Humphries does not teach wherein a sleeve is disposed in the aperture and encloses the stud, wherein the sleeve sets up a gap at interfaces between the brace and the bracket and between the brace and the backup plate that defines a compression of the elastic layer for accommodating vibration and damping during operation of the generator stator.
However, Kuraishi teaches (Fig. 3-6) a motor (10) having a sleeve (71) disposed in an aperture and enclosing a stud (70), wherein the sleeve (71) sets up a gap at interfaces between a plate (40) and a bracket (72) and between the plate (40) and a backup plate (50) that defines a compression of the elastic layer for accommodating vibration and damping during operation of a servomotor (10; [0044]).

In claim 20, Humphries as modified teaches the method of claim 19; furthermore Humphries teaches adjusting a clamping force of the stud (36; via elastic member 38) for controlling flexibility and stiffness of the end winding coil support assemblies (22) based on a load condition during the operation (Col. 3, ln. 11-39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stallone et al. (US 2004/0007937) teaches a stator generator having a end coil support structure with a bracket supporting a frame structure.
Montgomery et al. (US 2004/0256947) teaches a stator generator having a end coil support structure with a bracket supporting a frame structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832